                           IN THE UNITED STATES DISTRICT
                          COURT FOR THE MIDDLE DISTRICT
                                   OF LOUISIANA

 STATE OF LOUISIANA,

 By and through its Attorney General,
 JEFF LANDRY,

        Plaintiff,


                                                          CASE NO.: 3:19"cv-00638-SDD-RLB
 BANK OF AMERICA, N.A.; BARCLAYS BANK
 PLC; BARCLAYS CAPITAL INC.; BNP
 PARIBAS SECURITIES CORP.; CITIGROUP
 GLOBAL MARKETS INC.; CREDIT SUISSE AG;
 CREDIT SUISSE SECURITIES (USA) LLC;
 DEUTSCHE BANK AG; DEUTSCHE BANK
 SECURITIES INC.; FIRST TENNESSEE BANK,
 N.A.; FTN FINANCIAL SECURITIES CORP.;
 GOLDMAN SACHS & CO. LLC; JEFFERIES
 GROUP LLC; JPMORGAN CHASE BANK, N.A.;
 J. P. MORGAN SECURITIES LLC; MERRILL
 LYNCH, PIERCE, FENNER & SMITH INC.;
 R.W. BAIRD & CO, STIFEL NICOLAUS & CO.,
 INC.; MIZUHO SECURITIES, USA LLC; UBS
 SECURITIES LLC; NOMURA SECURITIES
 INTERNATIONAL, INC.; HSBC SECURITIES
 USA, INC.; CANTOR FITZGERALD & CO.;
 HILLTOP HOLDINGS, INC.; Dba HILLTOP
 SECURITIES; SG AMERICAS SECURITIES,
 LLC; TD SECURITIES, LLC; and UNNAMED
 COCONSPIRATORS,

        Defendants.




           STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE
                     AS TO GOLDMAN SACKS & CO. LLC

       This Stipulation is entered into between, on the one hand, Piamtiffthe State of Louisiana

("Louisiana") and, on the other hand, Defendant Goldman Sachs & Co. LLC ("Goldman Sachs").

Consistent with the terms outlined below, Louisiana has agreed and stipulates, by and through its
undersigned counsel, to dismiss with prejudice pursuant to Rule 41(a)(l)(A)(i) of the Federal

Rules of Civil Procedure ali of Plaintiff s claims and this action against Goldman Sachs, with each

side to bear its own attorneys' fees and costs.


                                            RECITALS

       WHEREAS, beginning in or around February 2019, multiple putative class actions were

filed in the United States District Court for the Southern District of New York against Goldman

Sachs and others alleging conspiratonal conduct with respect to secondary trading of bonds issued

by government sponsored entities;

       WHEREAS, by Orders dated April 3, 2019; April 12, 2019; May 1, 2019; and May 2,

2019, the United States District Court for the Southern District of New York consolidated the

actions and appointed the law firms of Scott+Scott Attorneys at Law LLP and Lowey Dannenberg,

P.C. to serve as interim co-lead class counsel ("Interim Co-Lead Class Counsel");


       WHEREAS) on September 23, 2019, Louisiana filed this Action in the United States

District Court for the Middle District of Louisiana against Goldman Sachs and others;

       WHEREAS, on November 14, 2019, Interim Co-Lead Class Counsel, on behalf of a

proposed settlement class, entered into a Stipulation and Agreement of Settlement with Goldman

Sachs (the "Goldman Sachs Proposed Class Settlement Agreement"), which included monetary

and cooperation terms;

        WHEREAS, the Goldman Sachs Proposed Class Settlement Agreement defines the

proposed settlement class as all persons and entities who or which entered into a GSE Bond

Transaction (i.e., any purchase, sale or other transaction in the secondary market with respect to

any GSE Bond) with one or more Defendants or a direct or indirect parent, subsidiary, affiliate, or

division of a Defendant during the period from January 1, 2009 through and including January 1,

2019 (the "Settlement Class");

                                                  2
         WHEREAS, on November 14, 2019, Interim Co-Lead Class Counsel on behalf of the

Settlement Class filed a motion for preliminary approval of the proposed settlement with Goidman

Sachs;

         WHEREAS, on December 12, 2019, the United States District Court for the Southern

District of New York entered an order preliminanly approving the proposed settlement with

Goldman Sachs; and

         WHEREAS) Louisiana is a member of the Settlement Class for the Goldman Sachs

Proposed Class Settlement Agreement;

         NOW THEREFORE, it is hereby STIPULATED AND AGREED, by and among

Louisiana and Goldman Sachs, by and through their respective attorneys, that in consideration of

the benefits flowing to Louisiana from the Goldman Sachs Proposed Class Settlement Agreement

and the terms below, this Action shall be dismissed with prejudice against Goldman Sachs on and

subject to the terms and conditions below:

         1. Louisiana agrees to dismiss this Action with prejudice against Goldman Sachs as

               provided in Appendix A of this Stipulation. For the avoidance of doubt, such

               dismissal shall not operate to bar or disqualify Louisiana from submitting a claim

               in the Goldman Sachs settlements or receiving a payment pursuant to those

               settlements;

         2. Louisiana agrees not to opt out of any settlement class approved by the United

               States District Court for the Southern District of New York with respect to the

               Goldman Sachs Proposed Ciass Settlement Agreement;

         3. Louisiana agrees not to oppose or object to the Goldman Sachs Proposed Class

                Settlement Agreement;
  4. Goldman Sachs agrees to provide cooperation to Louisiana in its prosecution of this

         Action identical to the cooperation provided to Interim Co-Lead Class Counsel

         pursuant to Paragraphs 15 and 16 in the Goldman Sachs Proposed Class Settlement

         Agreement as relevant to this Action;

  5. Louisiana agrees to be bound in full by the releases, discharges and covenants not

         to sue provided in the Goldman Sachs Proposed Class Settlement Agreement;

  6. Goldman Sachs agrees to be bound by the releases, discharges and covenants not

         to sue provided in the Goldman Sachs Proposed Class Settlement Agreement.




IT IS SO ORDERED. Baton Rouge, Louisiana the 21st day of January, 2020.




                                            SHELLY D<^fCK, CHIEF DISTRICT JUDGE
                                            MIDDLE DISTRICT OF LOUISIANA
Dated: January 15,2020



   JOHNSON & JOHNSON, P.L.L.C.                  SULLIVAN & CROMWELL LLP

   By: /s/Cnrtis D. Joknson                     By: Is/Richard C. Pepperman II
   Curtis D. Johnson, Jr. (TN Bar No. 015518)   Richard C. Pepperman II
   Suite 1002, 1407 Union Avenue                Matthew J. Porpora
   Memphis, TN 3 8104                           Jonathan S. Carter
   Tel.: (901)725-7520                          125 Broad Street
   Fax:(901)725-7570                            New York, NY 10004
   ciohnson(%iohnsonandiohnsonaUvs.com          Tel: (212) 558-3493
                                                Fax:(212)291-9113

   BROUSSARD BALONEY LAW FIRM                   Attorneys for Defendant Goldman Sachs & Co.
                                                LLC
   By: /s/ Geri Bronssard Baloney
   Geri Broussard Baloney (Bar No. 24012)
   3852 Napoleon Avenue
   New Orleans, LA 70125
   Tel.: (504) 294-48] 7
   ebroussard(%bblf.com

   HAMMONDS SILLS ADKINS & GUICE

   By: /s/ Alejandro R. Perkins
   Alejandro R. Perkins (La. Bar No.30288)
   2431 South Acadlan Thruway, Suite 600
   Baton Rouge, LA 70808
   Tel: (225) 923-3462
   Fax:(225)923-0315
   a Derkins(%hamsil.com

   THE CONNOR GROUP, LLC

   By: /s/ Karl Connor
   Karl Connor (La. Bar No. 23454)
   2218 Napoleon Avenue
   New Orleans, LA 70115
   Tel: (504) 521-6938
   kconnor^achaneeagencv.net


   Attorneys for Plaintiff the State
   of Louisiana
